 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 ARIEL LEON,                                            Case No.: 2:18-cv-00992-APG-NJK

 4           Plaintiff                                      Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.                                                           Without Prejudice

 6 WYNN LAS VEGAS LLC,                                                [ECF No. 8]

 7           Defendant

 8         On August 20, 2019, Magistrate Judge Koppe recommended that I dismiss this case

 9 without prejudice because plaintiff Ariel Leon did not file an amended complaint by the court-

10 imposed deadline of August 15, 2019. ECF No. 8. Leon filed a second application to proceed in

11 forma pauperis, even though Judge Koppe had already granted his first application. ECF Nos. 6,

12 9, 10. But he did not file objections to Judge Koppe’s recommendation that this case be

13 dismissed without prejudice. Thus, I am not obligated to conduct a de novo review of the report

14 and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

15 determination of those portions of the report or specified proposed findings to which objection is

16 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

17 district judge must review the magistrate judge’s findings and recommendations de novo if

18 objection is made, but not otherwise” (emphasis in original)).

19         IT IS THEREFORE ORDERED that Judge Koppe’s report and recommendation (ECF

20 No. 8) is accepted and the complaint (ECF No. 7) is DISMISSED without prejudice. The

21 clerk of court is instructed to close this case.

22         DATED this 18th day of September, 2019.

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
